Our original decree was rendered against Alberta Kinsey and Ætna Casualty  Surety Company, in solido. Our attention is called to the fact that by supplemental petition the Ætna Life Insurance Company was substituted as a party defendant for Ætna Casualty  Surety Company. The decree should, therefore, have been rendered against Alberta Kinsey and Ætna Life Insurance Company.
It is therefore ordered, adjudged, and decreed that our decree be amended by the substitution of Ætna Life Insurance Company for Ætna Casualty  Surety Company, and as thus amended that it be reinstated. The application of Alberta Kinsey for a rehearing is refused. The right of Ætna Life Insurance Company to apply for rehearing is reserved.
Decree amended.
  Rehearing refused. *Page 26